                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:15-CV-143-KDB-DCK

 TOMMY LEE BEAL,                                           )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )   ORDER
                                                           )
 C.R. BARD, INC. and BARD PERIPHERAL                       )
 VASCULAR, INC.,                                           )
                                                           )
                Defendants.                                )
                                                           )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 16) filed by Adrienne S. Blocker, concerning Jon C. Conlin

on April 14, 2020. Jon C. Conlin seeks to appear as counsel pro hac vice for Plaintiff Tommy

Beal. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 16) is GRANTED. Jon C. Conlin is

hereby admitted pro hac vice to represent Plaintiff Tommy Beal.



                                  Signed: April 15, 2020




      Case 5:15-cv-00143-KDB-DCK Document 18 Filed 04/15/20 Page 1 of 1
